Exhibit 10.1

 

SHARE REPURCHASE AGREEMENT

 

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 17th day of August, 2012, by and among T2 Accredited Fund, L.P., a
Delaware limited partnership (“T2 Accredited Fund”), T2 Qualified Fund, L.P., a
Delaware limited partnership (“T2 Qualified Fund”) and Tilson Offshore
Fund, Ltd., a Cayman Islands limited company (“Tilson Offshore Fund” and,
together with T2 Accredited Fund and T2 Qualified Fund, the “Seller”), and MRV
Communications, Inc. a Delaware corporation (the “Purchaser”).

 

RECITALS

 

WHEREAS, after due consideration, the Board of Directors of the Purchaser
(“Board”), has approved the Repurchase Transaction (as defined below).

 

WHEREAS, the Seller desires to sell shares of common stock, par value $0.0017
per share, of the Purchaser (“Common Shares”) to the Purchaser, and the
Purchaser desires to purchase Common Shares from the Seller, on the terms and
conditions set forth in this Agreement (the “Repurchase Transaction”).

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

SALE AND PURCHASE OF COMMON SHARES

 

Section 1.1                                      Purchase.  Subject to the terms
and conditions of this Agreement, on August 17, 2012 or such other date as may
be agreed by the parties in writing (the “Closing Date”), the Seller shall sell,
assign, transfer, convey and deliver to the Purchaser, and the Purchaser shall
purchase, acquire and accept from the Seller, 5,843,420 Common Shares (the
“Shares”).  The purchase price for the Shares shall be $0.48 per share,
resulting in a total purchase price of $2,804,841.60 (the “Purchase Price”).

 

Section 1.2                                      Closing.  On the Closing Date,
the Seller shall deliver or cause to be delivered to the Purchaser all of the
Seller’s right, title and interest in and to the Shares by delivery of one or
more certificates evidencing the Shares being repurchased, endorsed to the
Purchaser or accompanied by duly executed stock powers or other instrument of
assignment.  On the Closing Date, the Purchaser shall pay to the Seller the
Purchase Price in cash by wire transfer of immediately available funds in
accordance with the wire transfer instructions to be provided by the Seller to
the Purchaser. Alternatively, upon the consent of all parties, the purchase and
sale of the Shares may be effected through a broker.

 

Section 1.3                                      Condition to Closing.  The
obligation of either party to proceed with the closing contemplated hereby shall
be expressly conditioned on the absence of any judgment, injunction, judicial
order or decree binding upon a party hereto that would prohibit such party from
consummating the transactions contemplated hereby or any pending action, suit or
proceeding which challenges the validity or legality of the transactions
contemplated hereby or

 

--------------------------------------------------------------------------------


 

seeks damages in connection therewith, provided that a failure of this condition
shall not be asserted by a party if such failure is the direct or indirect
result of such party’s breach of any representation or warranty contained in
Article II or Article III, as applicable.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby makes the following representations and warranties to the
Purchaser, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.

 

Section 2.1                                      Existence and Power.

 

(a)                                  Each of T2 Accredited Fund, T2 Qualified
Fund and Tilson Offshore Fund has been duly formed and is existing as a limited
partnership or limited company, as applicable, in good standing under the laws
of the state or country, as applicable, of its formation and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Seller’s obligations hereunder, and to consummate the transactions contemplated
hereby.

 

(b)                                 The execution and delivery of this Agreement
by the Seller and the consummation by the Seller of the transactions
contemplated hereby (i) do not require the consent, approval, authorization,
order, registration or qualification of, or (except for filings pursuant to
Section 16 or Regulation 13D under the Securities Exchange Act of 1934
(“Exchange Act”)) filing by the Seller with, any governmental authority or
regulatory authority, including any stock exchange or self-regulatory
organization, or court, or body or arbitrator having jurisdiction over the
Seller; and (ii) except as would not have an adverse effect on the ability of
the Seller to consummate the transactions contemplated by this Agreement, do not
and will not constitute or result in a breach, violation or default, or cause
the acceleration or termination of any obligation or right of the Seller or any
other party thereto, under (A) any note, bond, mortgage, deed, indenture, lien,
instrument, contract, agreement, lease or license, whether written or oral,
express or implied, to which the Seller is a party, (B) the Seller’s
organizational documents or (C) any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, including any stock exchange or self-regulatory
organization, governmental authority, arbitrator, mediator or similar body.

 

Section 2.2                                      Valid and Enforceable
Agreement; Authorization.  This Agreement has been duly executed and delivered
by the Seller and, assuming the due execution and delivery of this Agreement by
the Purchaser, constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and general principles of equity.  The Seller has
duly taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby.

 

Section 2.3                                      Title to Shares.  The Seller
has good and valid title to the Shares free and clear of any lien, encumbrance,
pledge, charge, security interest, mortgage, title retention

 

2

--------------------------------------------------------------------------------


 

agreement, option, equity or other adverse claim, and has not, in whole or in
part, (a) assigned, transferred, hypothecated, pledged or otherwise disposed of
the Shares or its ownership rights in such Shares or (b) given any person or
entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to such Shares.

 

Section 2.4                                      Sophistication of the Seller. 
The Seller acknowledges and agrees that, except as set forth in this Agreement,
the Purchaser is not making any express or implied warranties in connection with
the Repurchase Transaction.  The Seller has such knowledge and experience in
financial and business matters and in making investment decisions of this type
that it is capable of evaluating the merits and risks of making its investment
decision regarding the Repurchase Transaction and of making an informed
investment decision.  The Seller is not in possession of any material non-public
information of the Purchaser.  The Seller and/or the Seller’s advisor(s) have
had a reasonable opportunity to ask questions of and receive answers from a
person or persons acting on behalf of the Purchaser concerning the Shares and
the Purchaser and all such questions have been answered to the Seller’s full
satisfaction.  The Seller is not relying on the Purchaser with respect to the
tax and other economic considerations of the Repurchase Transaction, and the
Seller has relied on the advice of, or has had the opportunity to consult with,
the Seller’s own advisors.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby makes the following representations and warranties to the
Seller, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.

 

Section 3.1                                      Existence and Power.

 

(a)                                  The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the power, authority and capacity to execute and deliver this
Agreement, to perform the Purchaser’s obligations hereunder, and to consummate
the transactions contemplated hereby.

 

(b)                                 The execution and delivery of this Agreement
by the Purchaser and the consummation by the Purchaser of the transactions
contemplated hereby (i) do not require, except as have been obtained prior to
the date hereof, the consent, approval, authorization, order, registration or
qualification of (except for filings pursuant to Sections 13 or 15(d) of the
Exchange Act), or filing with, any governmental or regulatory authority,
including any stock exchange or self-regulatory organization, or court, or body
or arbitrator having jurisdiction over the Purchaser or any of its subsidiaries;
and (ii) except as would not have an adverse effect on the ability of the
Purchaser to consummate the transactions contemplated by this Agreement, do not
and will not constitute or result in a breach, violation or default, or cause
the acceleration or termination of any obligation or right of the Purchaser, any
of the Purchaser’s subsidiaries or any other party thereto, under (A) any note,
bond, mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, to which the Purchaser or
any of its subsidiaries is a party, (B) the Purchaser’s organizational documents
or

 

3

--------------------------------------------------------------------------------


 

(C) any statute, law, ordinance, decree, order, injunction, rule, directive,
judgment or regulation of any court, administrative or regulatory body,
including any stock exchange or self-regulatory organization, governmental
authority, arbitrator, mediator or similar body.

 

Section 3.2                                      Valid and Enforceable
Agreement; Authorization.  This Agreement has been duly executed and delivered
by the Purchaser and, assuming the due execution and delivery of this Agreement
by the Seller, constitutes a legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally and general principles of
equity.  This Agreement and the purchase of the Shares contemplated hereby have
been approved by each member of the Board (other than Glenn Tongue, who recused
himself from the vote and deliberations), which has been duly authorized to so
act and each member of which is disinterested with respect to this Agreement and
the transactions contemplated hereby (the “Independent Committee”).  Such
approval shall comply with Rule 16b-3 of the Exchange Act.  The Purchaser has
duly taken all necessary corporate action to authorize the execution, delivery
and performance of this Agreement and the transactions contemplated hereby.

 

Section 3.3                                      Sophistication of the
Purchaser.  The Purchaser acknowledges and agrees that, except as set forth in
this Agreement, the Seller is not making any express or implied warranties in
connection with the Repurchase Transaction.  The Purchaser has such knowledge
and experience in financial and business matters and in making investment
decisions of this type that it is capable of evaluating the merits and risks of
making its investment decision regarding the Repurchase Transaction and of
making an informed investment decision.  The Purchaser and/or the Purchaser’s
advisor(s) have had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Seller concerning the
Shares and the Seller and all such questions have been answered to the
Purchaser’s full satisfaction.  The Purchaser is not relying on the Seller with
respect to the tax and other economic considerations of the Repurchase
Transaction, and the Purchaser has relied on the advice of, or has had the
opportunity to consult with, the Purchaser’s own advisors.

 

ARTICLE IV

 

MISCELLANEOUS PROVISIONS

 

Section 4.1                                      Notice.  Any notice provided
for in this Agreement shall be in writing and shall be either personally
delivered, or mailed first class mail (postage prepaid) with return receipt
requested or sent by reputable overnight courier service (charges prepaid) to
the address and to the attention of the person set forth in this Agreement. 
Notices will be deemed to have been given hereunder when delivered personally,
three business days after deposit in the U.S. mail postage prepaid with return
receipt requested and two business days after deposit postage prepaid with a
reputable overnight courier service for delivery on the next business day.

 

If to the Purchaser, to:

 

MRV Communications, Inc.

20415 Nordhoff Street

 

4

--------------------------------------------------------------------------------


 

Chatsworth, CA 91311

Attn: General Counsel

 

with a copy to:

 

Fulbright & Jaworski, L.L.P.

666 Fifth Avenue

New York, NY 10103

Attn: Steven Suzzan

 

if to the Seller, to:

 

T2 Partners LLC

767 Fifth Avenue, 18th Fl.

New York, NY 10153

Attn: Whitney Tilson

 

Section 4.2                                      Entire Agreement.  This
Agreement embodies the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior written and
contemporaneous oral agreements, representations, warranties, contracts,
correspondence, conversations, memoranda and understandings between or among the
parties or any of their agents, representatives or affiliates relative to such
subject matter, including, without limitation, any term sheets, emails or draft
documents.

 

Section 4.3                                      Assignment; Binding Agreement. 
This Agreement and the various rights and obligations arising hereunder shall
inure to the benefit of and be binding upon the parties hereto and their
successors and assigns.

 

Section 4.4                                      Counterparts.  This Agreement
may be executed in counterparts, each of which shall be deemed an original, but
both of which taken together shall constitute one and the same instrument.  Any
counterpart or other signature hereupon delivered by facsimile, by electronic
mail in PDF form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document shall be deemed for all
purposes as constituting good and valid execution and delivery of this Agreement
by such party.

 

Section 4.5                                      Governing Law.  This Agreement
shall in all respects be construed in accordance with and governed by the
substantive laws of the State of Delaware, without giving effect to principles
of conflicts of laws.  Each party hereto waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
action, suit or proceeding arising out of or relating to this Agreement or any
transaction contemplated hereby.

 

Section 4.6                                      No Third Party Beneficiaries or
Other Rights.  Nothing herein shall grant to or create in any person not a party
hereto, or any such person’s dependents or heirs, any right to any benefits
hereunder, and no such party shall be entitled to sue any party to this
Agreement with respect thereto.

 

5

--------------------------------------------------------------------------------


 

Section 4.7                                      Waiver; Consent.  This
Agreement and its terms may not be changed, amended, waived, terminated,
augmented, rescinded or discharged (other than in accordance with its terms), in
whole or in part, except by a writing executed by the parties hereto.

 

Section 4.8                                      No Broker.  Except as
previously disclosed to each other party, no party has engaged any third party
as broker or finder or incurred or become obligated to pay any broker’s
commission or finder’s fee in connection with the transactions contemplated by
this Agreement.

 

Section 4.9                                      Further Assurances.  Each party
hereto hereby agrees to execute and deliver, or cause to be executed and
delivered, such other documents, instruments and agreements, and take such other
actions consistent with the terms of this Agreement as may be reasonably
necessary in order to accomplish the transactions contemplated by this
Agreement.

 

Section 4.10                                Costs and Expenses.  Each party
hereto shall each pay its own respective costs and expenses, including, without
limitation, any commission or finder’s fee to any broker or finder, incurred in
connection with the negotiation, preparation, execution and performance of this
Agreement.

 

Section 4.11                                Severability.  If any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

Section 4.12                                Captions.  The article and section
captions herein are for convenience of reference only, do not constitute part of
this Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 

Section 4.13                                Public Announcements.  Subject to
each party’s disclosure obligations imposed by law or obligations pursuant to
any listing agreement with any securities exchange or the requirements of any
self-regulatory organization, each of the parties hereto will cooperate with
each other party in the development and dissemination of all public news
releases and other public information containing disclosures with respect to
this Agreement and any of the transactions contemplated by this Agreement, and
no party hereto will make any such news release or public disclosure without
first consulting with each other party hereto and receiving such party’s consent
(which shall not be unreasonably withheld, delayed or conditioned), and each
party shall coordinate with each other party with respect to any such news
release or public disclosure; provided, that no provision herein shall limit the
Purchaser’s disclosure and filing obligations under applicable law and the
rules promulgated by the Securities and Exchange Commission.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

THE PURCHASER:

 

 

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

By:

/s/ Barry Gorsun

 

 

 

Name:

Barry Gorsun

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

THE SELLER:

 

 

 

 

 

T2 Accredited Fund, L.P.

 

 

 

 

 

 

 

 

By:

/s/ Whitney Tilson

 

 

 

 

 

 

 

 

T2 Qualified Fund, L.P.

 

 

 

 

 

 

 

 

By:

/s/ Whitney Tilson

 

 

 

 

 

 

 

 

 

Tilson Offshore Fund, Ltd.

 

 

 

 

 

 

 

 

By:

/s/ Whitney Tilson

 

 

 

7

--------------------------------------------------------------------------------